Filed 2/10/15; unmodified opn. attached
                                CERTIFIED FOR PUBLICATION

             IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                 SECOND APPELLATE DISTRICT

                                          DIVISION ONE


LEWIS ANTEN,                                         B258437
                          Petitioner,
                                                     (Los Angeles County
        v.                                           Super. Ct. No. BC496527)

THE SUPERIOR COURT OF
LOS ANGELES COUNTY,

                          Respondent;

WEINTRAUB TOBIN CHEDIAK
COLEMAN GRODIN LAW
CORPORATION,

                          Real Party in Interest.




THE COURT:
        It is ordered that the opinion filed herein on January 30, 2015, be modified in the
following manner:
        On page 8, the Disposition is deleted and replaced with the following paragraph:
        The petition is granted. Let a peremptory writ of mandate issue directing the
superior court to vacate its order of June 30, 2014, denying Anten’s motion to compel
further responses, and enter a new order granting the motion. Petitioner shall recover his
costs of this writ proceeding.
      This modification constitutes a change in the judgment.
      CERTIFIED FOR PUBLICATION.



                                                                                   
ROTHSCHILD, P. J.                    JOHNSON , J.                     MILLER, J.





        Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.
Filed 1/30/15; unmodified opn.
                                 CERTIFIED FOR PUBLICATION

             IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                 SECOND APPELLATE DISTRICT

                                         DIVISION ONE

LEWIS ANTEN,                                        B258437
                         Petitioner,
                                                    (Los Angeles County
        v.                                          Super. Ct. No. BC496527)

THE SUPERIOR COURT OF
LOS ANGELES COUNTY,

                         Respondent;

WEINTRAUB TOBIN CHEDIAK
COLEMAN GRODIN, LAW
CORPORATION,

                         Real Party in Interest.




        ORIGINAL PROCEEDINGS; petition for writ of mandate. Elizabeth Allen
White, Judge. Petition granted.

        Parker Mills, David B. Parker, and William K. Mills for Petitioner.

        No appearance for Respondent.

        Bird, Marella, Boxer, Wolpert, Nessim, Drooks, Lincenberg & Rhow,
Joel E. Boxer, Mark T. Drooks, and David H. Chao for Real Party in Interest.

                       _______________________________________________
       In a lawsuit between an attorney and a client based on an alleged breach of a
duty arising from the attorney-client relationship, attorney-client communications
relevant to the breach are not protected by the attorney-client privilege. (Dietz v.
Meisenheimer & Herron (2009) 177 Cal. App. 4th 771, 786 (Dietz); Evid. Code, § 958.)1
Also, if multiple clients retain or consult with an attorney on a matter of common interest
and the joint clients later sue each other, then the communications between either client
and the attorney made in the course of that relationship are not privileged in the suit
between the clients. (Zador Corp. v. Kwan (1995) 31 Cal. App. 4th 1285, 1294 (Zador);
§ 962.) But in general, one joint client cannot waive the attorney-client privilege
for another joint client. (American Mut. Liab. Ins. Co. v. Superior Court (1974)
38 Cal. App. 3d 579, 595.)
       The present appeal raises the following issue, which lies at the intersection of
those rules: When joint clients do not sue each other but one of them sues their former
attorney, can the nonsuing client prevent the parties to the lawsuit from discovering or
introducing otherwise privileged attorney-client communications made in the course of
the joint representation? We answer that question in the negative.
       Lewis Anten and Arnold and Lillian Rubin jointly retained Marvin Gelfand and
Allan Kirios of the law firm Weintraub Tobin Chediak Coleman Grodin (Weintraub) to
advise and represent them on a matter of common interest.2 This writ proceeding arises
from Anten’s malpractice action against those lawyers concerning that representation. In
response to discovery propounded by Anten, the lawyers objected that Anten’s discovery
sought communications between the lawyers and the Rubins that were protected by the
attorney-client privilege, which the Rubins expressly declined to waive. Anten moved to

1
       All subsequent statutory references are to the Evidence Code.

2
       When Gelfand and Kirios were originally retained, they were with the firm
Weissmann Wolff Bergman Coleman Grodin & Evall LLP, Weintraub’s predecessor.
Because any distinction between Weintraub and its predecessor is irrelevant to our
analysis, for simplicity we refer to both as Weintraub.


                                              2
compel further responses, and the superior court denied the motion on the basis of the
attorney-client privilege objection.
       Anten petitioned for writ relief, and we grant the petition. In a lawsuit between
the attorney and one or more of the attorney’s joint clients, based on an alleged breach of
a duty arising from the attorney-client relationship, relevant communications between the
attorney and any of the joint clients, made in the course of the attorney-joint-client
relationship, are not privileged.

                                       BACKGROUND3
       Anten and the Rubins jointly retained the Weintraub lawyers to advise them
concerning incorrect tax advice given by their former lawyers (hereafter tax lawyers)
and to represent them in the tax audit arising from that advice. The Weintraub lawyers
advised Anten and the Rubins that the tax lawyers’ error barred the favorable tax
treatment they had sought for the sale of their business, and the Weintraub lawyers
further advised that the error could not be cured. On the basis of Weintraub’s advice,
Anten and the Rubins settled with the Internal Revenue Service, paying over $1,000,000.
       The Weintraub lawyers further advised Anten and the Rubins that the tax lawyers
had committed malpractice and recommended that Anten and the Rubins sue them. At
that time, Anten did not want to sue “but rather sought to pursue resolution by means of
settlement.” Weintraub subsequently “fired [Anten] as a client” and represented the
Rubins in filing suit against the tax lawyers. Anten later filed the instant suit against both
the tax lawyers and Weintraub.
       In October 2013, Anten moved to compel Weintraub to produce further
responses to certain form interrogatories and requests for production of documents.
Weintraub opposed the motion on the ground that it could not provide further responses


3
       Our summary of the factual background is drawn from the pleadings and other
documents included in the exhibits to the petition. Nothing in this opinion should be
construed as a resolution of a disputed issue of fact or as a determination that certain facts
are undisputed.


                                              3
without violating the attorney-client privilege, which the Rubins had expressly declined
to waive. On December 12, 2013, the court ordered Weintraub to produce “further
responses in the form of documents for which work product privilege is asserted” but
ordered that the documents be produced “only to Anten and Rubin.” The court granted
no other relief. The court’s minute order does not address the claim of attorney-client
privilege, and the record before us does not contain a transcript of the hearing.
       In late December 2013, Anten served additional discovery on Weintraub.
Weintraub objected on multiple grounds including the Rubins’ assertion of the
attorney-client privilege.
       Anten again moved to compel further responses. On June 30, 2014, the court
sustained Weintaub’s objection based on the Rubins’ assertion of the attorney-client
privilege. Largely on that basis, the court denied Anten’s motion in its entirety.
       Anten petitioned this court for a writ of mandate, seeking to overturn the trial
court’s discovery ruling of June 30, 2014. We issued an order to show cause.
                                        DISCUSSION
       Discovery rulings are reviewed for abuse of discretion. (Costco Wholesale Corp.
v. Superior Court (2009) 47 Cal. 4th 725, 733.)
       Anten argues that the trial court abused its discretion by sustaining Weintraub’s
objection based on the Rubins’ assertion of the attorney-client privilege and by
denying Anten’s motion to compel on that basis. We agree. Under section 958, the
communications at issue are not privileged in Anten’s lawsuit.
       Section 958 provides that “[t]here is no privilege under this article [i.e., no
attorney-client privilege] as to a communication relevant to an issue of breach, by the
lawyer or by the client, of a duty arising out of the lawyer-client relationship.” The
rationale for the exception is that “‘[i]t would be unjust to permit a client . . . to accuse
his attorney of a breach of duty and to invoke the privilege to prevent the attorney from
bringing forth evidence in defense of the charge . . . .’ [Citation.]” (Solin v. O’Melveny
& Myers (2001) 89 Cal. App. 4th 451, 463-464; see also Glade v. Superior Court (1978)
76 Cal. App. 3d 738, 746 (Glade).) For example, it would be “fundamentally unfair for a


                                               4
client to sue a law firm for the advice obtained and then to seek to forbid the attorney
who gave that advice from reciting verbatim, as nearly as memory permits, the words
spoken by his accuser during the consultation.” (Solin, supra, 89 Cal.App.4th at p. 463.)
Similarly, a written fee contract between an attorney and a client is itself a privileged
communication (Dietz, supra, 177 Cal.App.4th at p. 786), but it would be unfair to allow
the client to invoke the privilege in order to exclude the contract in an action by the
attorney for unpaid fees.
       The wording of section 958 is broad, but case law has clarified that the exception
is limited to communications between the lawyer charging or charged with a breach
of duty, on the one hand, and the client charging or charged with a breach of duty,
on the other. (See Schlumberger Limited v. Superior Court (1981) 115 Cal. App. 3d
386, 392-393 (Schlumberger); Glade, supra, 76 Cal.App.3d at pp. 746-747.) Thus, a
legal malpractice defendant cannot invoke the exception in order to permit discovery
of communications between the plaintiff and the attorney who represents the plaintiff
in the malpractice action. (Schlumberger, supra, 115 Cal.App.3d at pp. 392-393.)
Likewise, a legal malpractice plaintiff cannot invoke the exception in order to permit
discovery of communications between the defendant attorney “and other clients of his
not privy to the relationship between” the defendant and the plaintiff. (Glade, supra,
76 Cal.App.3d at pp. 746-747.) But there is no case law addressing the scenario
presented in the instant case, in which one joint client charges the attorney with a breach
of duty, but other joint clients do not.
       The present case falls squarely within the literal terms of section 958. Anten seeks
production of communications relevant to issues of breach by Weintraub of duties arising
out of the lawyer-client relationship. Thus, under the plain language of section 958, the
attorney-client privilege does not apply to those communications. Moreover, although
we recognize that, for reasons of public policy, a literalistic application of the statute is
not always appropriate (see Schlumberger, supra, 115 Cal.App.3d at pp. 392-393; Glade,
supra, 76 Cal.App.3d at pp. 746-747), here both the plain language of the statute and
policy considerations lead to the same result.


                                               5
       First, because Anten and the Rubins were joint clients of Weintraub, the Rubins’
communications with Weintraub were not confidential as to Anten.4 “[I]n a joint
client situation, confidences are necessarily disclosed.” (Zador, supra, 31 Cal. App. 4th
1285, 1294.) Consequently, “communications made by parties united in a common
interest to their joint or common counsel, while privileged against strangers, are not
privileged as between such parties nor as between their counsel and any of them, when
later they assume adverse positions.” (Croce v. Superior Court (1937) 21 Cal. App. 2d
18, 20 (Croce); see also Clyne v. Brock (1947) 82 Cal. App. 2d 958, 965; Morris v.
Moran (1960) 179 Cal. App. 2d 463, 469; Petty v. Superior Court (1953) 116 Cal. App. 2d
20, 29-30.)5 Weintraub’s joint representation of Anten and the Rubins, with their
knowledge and consent and on a matter of common interest, thus distinguishes this
case from Glade, which declined to apply section 958 to communications between
the defendant attorney and other, unrelated clients. (See Glade, supra, 76 Cal.App.3d
at pp. 746-747.) In Glade, the communications at issue were privileged as to the very
plaintiffs who were seeking their disclosure. Here, in contrast, the communications at
issue are not confidential as to Anten.6

4
       “Case law has established that joint clients are two or more persons who have
retained one attorney on a matter of common interest to all of them . . . .” (Roush v.
Seagate Technology, LLC (2007) 150 Cal. App. 4th 210, 223.) At present, no party denies
that Anten and the Rubins were joint clients of Weintraub, having jointly retained the
Weintraub attorneys on a matter of common interest.

5
       Croce, supra, was primarily about attorney disqualification, and subsequent case
law has questioned Croce’s holding on that issue. (See Fiduciary Trust Internat. of
California v. Superior Court (2013) 218 Cal. App. 4th 465, 482-485.) But no case casts
doubt on the rules articulated in Croce concerning the confidentiality of attorney-client
communications in the context of joint representation.

6
       Because the communications at issue are not confidential as to Anten, they also
are not privileged as to Anten, because the attorney-client privilege applies only to
confidential communications. (See §§ 952, 954.) That conclusion does not resolve the
dispute in this case, however, because those communications would still be inadmissible

                                             6
       Second, considerations of fundamental fairness that are similar to those underlying
section 958 as a whole weigh strongly in favor of applying the statute in this context. For
example, if one of two joint clients breached an attorney fee agreement but the other joint
client did not, and the attorney sued the breaching client, then it would be unjust to allow
the nonbreaching client to thwart the attorney’s suit by invoking the privilege to prevent
introduction of the fee agreement itself. Moreover, the risk of collusion between the joint
clients would be substantial. Similarly, if an attorney breached a duty to one of two
joint clients but breached no duties to the other, and the wronged client sued the attorney,
then it would be unjust to allow the nonsuing client to thwart the other client’s suit by
invoking the privilege to prevent introduction of relevant attorney-client communications
made in the course of the joint representation. Again, the risk of collusion between
the attorney and the nonsuing client would be substantial—indeed, the risk would be
particularly significant if the alleged breach were that the attorney had favored the
interests of the nonsuing client over those of the suing client.
       For all of these reasons, we conclude that section 958 prohibits the Rubins (and
Weintraub on behalf of the Rubins) from invoking the attorney-client privilege in Anten’s
lawsuit against Weintraub with respect to relevant attorney-client communications made
in the course of the joint representation. Because Weintraub’s opposition to Anten’s
motion to compel was based entirely on the attorney-client privilege, it was an abuse of
discretion to deny Anten’s motion to compel. We accordingly grant the petition and
direct the court to grant Anten’s motion.




at trial if they were privileged as to third parties (i.e., parties other than Anten, the
Rubins, and Weintraub).


                                               7
                                      DISPOSITION

       The petition is granted. The superior court’s order of June 30, 2014, denying
Anten’s motion to compel further responses, is vacated, and the superior court is directed
to enter a new and different order granting the motion. Petitioner shall recover his costs
of this writ proceeding.
       CERTIFIED FOR PUBLICATION.




                                                        ROTHSCHILD, P. J.
We concur:



              JOHNSON, J.



              MILLER, J.





        Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.


                                             8